Order entered July 9, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00339-CV

   IN RE RAMON C. HILL, SOVEREIGN ELECTRONICS, INC., AND SOVEREIGN
                    SECURITY SYSTEMS, INC., Relators

                  Original Proceeding from the 199th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 199-01308-2008

                                             ORDER
       Before the Court is relators’ petition for writ of mandamus. On April 1, 2014, the parties

assured this Court that this case was in the process of settlement. In an effort to ascertain the

status of the matter, the Clerk’s office contacted relators’ counsel’s office, but the calls were not

returned and were essentially ignored.       The Texas Supreme Court rendered its decision in

Brookshire Bros., Ltd. v. Aldridge, No. 10-0846, 2014 WL 2994435, on July 3, 2014, a decision

relevant to this case, and a decision that the parties should address.

       Accordingly, each party is hereby ORDERED to file a supplemental brief addressing

Brookshire and its application on or before Friday, July 11, 2014 by 5 p.m. Should any party

wish to respond to the other’s brief, that party may file a response on or before Monday, July 14,
2014 by 5 p.m. No extension of time will be granted.


                                            /s/   KERRY P. FITZGERALD
                                                  JUSTICE




                                      –2–